Citation Nr: 0216898	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  95-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

The propriety of an initial noncompensable evaluation for 
reactive airway disease (asthma).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1973 to 
November 1974 and from January 1976 to March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which in pertinent part granted service connection 
for reactive airway disease and assigned a noncompensable 
evaluation effective April 1, 1994.  The veteran disagreed 
with the assigned evaluation and subsequently perfected this 
appeal.

A central office hearing before a member of the Board was 
scheduled in May 2002.  In April 2002, the veteran indicated 
that he was unable to appear and requested to cancel his 
hearing.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. Resolving reasonable doubt in the veteran's favor, for the 
period prior to October 7, 1996 his service-connected 
reactive airway disease (asthma) was manifested by 
paroxysms of asthmatic type breathing occurring several 
times a year with no clinical findings between attacks.

3. Pulmonary function tests (PFT's) in November 1997 revealed 
a post-drug ratio of forced expiratory volume in one 
second (FEV-1) to forced vital capacity (FVC) of 80 
percent.  

4. The medical evidence does not establish that the veteran 
suffers from rather frequent asthmatic attacks (separated 
by only 10-14 day intervals) with moderate dyspnea on 
exertion between attacks.  Further, PFT's do not evidence 
a FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 56 
to 70 percent; and there is no evidence of daily 
inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, and no more, for 
reactive airway disease (asthma) are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6602 (1996, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was notified of the laws and regulations 
pertaining to the evaluation for reactive airway disease 
(asthma) in the October 1994 statement of the case (SOC) and 
the December 1994 supplemental statement of the case (SSOC).  
The July 2001 SSOC notified the veteran of the new rating 
criteria regarding the evaluation of respiratory disorders, 
effective October 7, 1996.  These documents notified the 
veteran of the evidence of record and essentially informed 
him of the evidence necessary to substantiate his claim.  In 
March 2001, the veteran was advised of the enactment of the 
VCAA and was notified that VA would make reasonable efforts 
to get evidence necessary to support his claim.  The veteran 
was requested to identify any additional information or 
evidence that he wanted VA to try to obtain.  The veteran 
has not identified additional records that need to be 
obtained.  In keeping with the duty to assist, the veteran 
was provided VA examinations in June 1994, October 1994, 
December 1996, and November 1997.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings 
are intended to compensate impairment in earning capacity 
due to a service-connected disorder.  38 U.S.C.A. § 1155 
(West 1991).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In this case, however, because the appeal ensues 
from the veteran's disagreement with the evaluation assigned 
in connection with the original grant of service connection, 
the potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

In accordance with the rating schedule, VA ascertained the 
severity of the veteran's reactive airway disease (asthma) 
pursuant to Diagnostic Code 6602.  With regard to this 
diagnostic code, the Board notes that the regulations 
regarding respiratory disorders were revised effective 
October 7, 1996.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Therefore, the Board must evaluate 
the veteran's claim for a compensable evaluation from 
October 7, 1996, under both the former criteria and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The revised criteria, however, may not be applied earlier 
than the effective date of the revised regulations.  38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue); see VAOPGCPREC 3-2000 (2000).  Thus, the revised 
criteria under Diagnostic Code 6602 are not applicable prior 
to October 7, 1996, the effective date of revision.  

Under the rating criteria in effect prior to October 7, 
1996, bronchial asthma was rated as follows: mild - 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks (10 percent); 
moderate - asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks (30 percent); severe - frequent attacks of 
asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded (60 
percent); pronounced - asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health (100 percent).  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).  A note to this diagnostic code 
indicates that in the absence of clinical findings of asthma 
at time of examination, a verified history of asthmatic 
attacks must be of record.  Id.

Effective October 7, 1996, bronchial asthma is rated as 
follows: FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC 
of 71 to 80 percent, or intermittent inhalational or oral 
bronchodilator therapy (10 percent); FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication (30 percent); FEV-
1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 3 
per year) courses of systemic (oral or parenteral) 
corticosteroids (60 percent); and FEV-1 less than 40 percent 
predicted, or FEV-1/FVC less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
requires daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications (100 
percent).  38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).  A 
note to this diagnostic code also indicates that in the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  Id.  

The veteran contends that the current noncompensable 
evaluation for reactive airway disease (asthma) does not 
adequately reflect the severity of his disability.  In his 
July 1995 substantive appeal, the veteran requested that the 
Board grant a minimum of 10 percent for his reactive airway 
disease.  He suggested that according to Diagnostic Code 
6602 his disability should be evaluated as 10 percent 
disabling.  He further indicated that he was discharged with 
a 10 percent disability for this condition and cannot 
understand why it is rated noncompensable.

A DD Form 877 establishes that the veteran was medevaced 
from Jabail, Saudia Arabia to the U.S. Air Force Hospital in 
Wiesbaden, Germany in April 1991 during Operation Desert 
Storm.  Principal diagnosis was reactive airway disease.  A 
December 1991 medical board report indicates that the 
veteran was subsequently medevaced to the U.S. and was 
evaluated in May 1991.  PFT revealed an FEV1/FVC ratio of 
76.  It was noted that the veteran had audible wheezing and 
most likely has reactive airway disease that is exercise 
induced.  He had been treated with both inhaled steroid and 
inhaled beta-agonist which failed to improve his symptoms.  
It was the medical board's opinion that the veteran's 
medical condition interfered with the reasonable performance 
of assigned duties.

A report of medical board dated in October 1993 indicates 
that the veteran continued to have symptomatology compatible 
with exercise induced reactive airway disease and was 
currently on Proventil and Vanceril.  It was noted that his 
physical condition had essentially not changed since the 
original Physical Evaluation Board (PEB) in 1991.  A 
February 1994 PEB report determined that the veteran was 
unfit for duty and he subsequently retired due to 
disability.

The veteran underwent a VA general medical examination in 
June 1994.  He reported occasional episodes of difficulty 
breathing for which he uses a Metaprel inhaler.  The last 
time he used the inhaler was 5 days prior to the 
examination.  Respiratory examination and PFT's were noted 
to be normal.  Diagnosis was history of bronchial asthma.

The veteran underwent another VA examination in October 
1994.  Respiratory examination was normal.  It was noted 
that PFT's were reported as normal and there were no signs 
of restrictive or obstructive pulmonary disease.  Diagnosis 
was 1) normal cardiopulmonary system; and 2) respiratory 
reaction to chemicals was negative.  

A March 1996 report from the Albany Branch Clinic notes that 
the veteran had a sudden onset of difficulty of breathing as 
soon as he arrived at his office.  He had used his Proventil 
inhaler the day before.  Physical examination of the lungs 
revealed expiratory wheezes and rhonchi.  Diagnosis was 
asthma.  The veteran was instructed to continue the 
Proventil.  

The veteran underwent another VA examination in December 
1996.  The veteran reported using several medications and 
various types of inhalers.  Subjectively, he complained of 
shortness of breath and wheezing, particularly with exercise 
or when smelling noxious fumes.  Objectively, his 
respiratory rate was 18/minute and was not labored.  There 
were mild expiratory wheezes.  Chest x-ray indicated some 
flattening of the diaphragm, consistent with chronic 
obstructive pulmonary disease.  PFT's revealed FEV-1 of 86 
percent of predicted pre-drug and FEV-1/FVC of 77 percent 
actual pre-drug.  Post bronchodilator study was not 
performed.  The examiner noted that PFT's showed mild 
obstructive disease.  The diagnosis was reactive airway 
disease.  

The veteran underwent another VA examination in November 
1997.  The veteran reported shortness of breath (mild 
attacks) once a week that resolve without medication.  He 
reportedly denied medication at the present time or since 
1994.  Diagnosis was bronchial asthma by history of mild 
degree.  The examiner noted that the veteran had an 
insignificant degree of asthma episodes since 1994 not 
requiring inhaler and that the veteran's asthmatic episodes 
may have subsided and become better.  The examiner indicated 
that the veteran's PFT's were not available.

The results of the veteran's PFT's in November 1997 reveal 
the following:  FEV-1 of 87 percent of predicted pre-drug 
and 96 percent of predicted post-drug; and FEV-1/FVC of 76 
percent actual pre-drug and 80 percent actual post-drug.  

On review of the evidence of record, the Board finds that 
the veteran's disability picture more nearly approximates 
that of a 10 percent evaluation under both the new and the 
old criteria.  Evidence for the period prior to October 7, 
1996 establishes that the veteran had difficulty breathing 
during service and was eventually awarded a disability 
retirement based on reactive airway disease.  VA 
examinations in June and October 1994 reported normal 
clinical findings and PFT's; however, the veteran reported 
occasional episodes of breathing difficulty and the use of 
inhalers.  A history of asthmatic attacks is reported in the 
veteran's service medical records and further evidenced by a 
visit to the Albany Branch Clinic in March 1996.  Resolving 
reasonable doubt in the veteran's favor, the Board finds 
that the veteran's reactive airway disease (asthma) was 
manifested by paroxysms of asthmatic type breathing 
occurring several times a year with no clinical findings 
between attacks.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2002).  

Subsequent to October 7, 1996, the VA medical examination in 
November 1997 suggests that the veteran's asthmatic episodes 
are mild and do not require medication.  Notwithstanding, 
PFT's at that time indicate a FEV-1/FVC of 80 percent.  
Under the new criteria, a 10 percent evaluation is warranted 
for a FEV-1/FVC of 71 to 80 percent. 

The veteran, however, does not meet the criteria for an 
evaluation in excess of 10 percent under the new or the old 
criteria.  There is no clinical evidence of frequent 
asthmatic attacks with moderate dyspnea on exertion between 
attacks.  Similarly, the evidence does not establish a FEV-1 
of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.

In evaluating the veteran's disability, the Board has 
specifically considered whether he is entitled to a staged 
rating.  See Fenderson, supra.  It is the Board's 
conclusion, however, that at no time since service 
connection was established has his disability been more than 
10 percent disabling.  Consequently, a staged rating is not 
warranted. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2002).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In this case, the evidence of record does not 
indicate the veteran is frequently hospitalized for his 
service-connected reactive airway disease (asthma) and there 
is no indication that it has a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).






(CONTINUED ON NEXT PAGE)
ORDER

A 10 percent evaluation for reactive airway disease (asthma) 
is granted, subject to the laws and regulations governing 
the award of monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

